       Case 1:08-cv-00378 Document 75 Filed on 05/28/19 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                          §
         Plaintiff,                                §
                                                   §
v.                                                 §
                                                   §    CIVIL ACTION NO. 1:08-cv-00378
0.87 ACRES OF LAND, MORE OR LESS,                  §
SITUATED IN CAMERON COUNTY,                        §
TEXAS, MINERVA DIOS DADO, et al.,                  §
         Defendants.                               §

      MOTION TO ADD “SAN JUANITA VILLARREAL” AS PARTY DEFENDANT

         Plaintiff, the United States of America (hereafter “United States”), through the undersigned

Assistant United States Attorney, moves under Federal Rule of Civil Procedure 71.1(c)(3) to add

SAN JUANITA VILLARREAL as party defendant to the instant civil action. In support, the

United States shows as follows:

                                          I.   BACKGROUND

         1.       In the present condemnation action, the United States acquired tracts RGV-FTB-

1020 and RGV-FTB-1020-1 (hereafter “Border Fence Tracts”) in furtherance of the border fence

infrastructure project.1

         2.       Rafaela G. Trevino, one of three record title owners of the Border Fence Tracts and

parent tract (hereafter “Subject Property”) thereof, died intestate April 26, 1996.2 At the time of

her death, Rafaela G. Trevino was survived by her son, Aristeo Trevino.3

         3.       The United States identified “Aristeo Trevino” (hereafter “Defendant ARISTEO

TREVINO”) as having an interest in the Border Fence Tracts.4 In compliance with Federal Rule


1
  See Docket Nos. 22-1 at 7; 23-1 at 7.
2
  Ex. A at 2 & 6, ¶ 10; Ex. B.
3
  Id. at 4, ¶ e.
4
  Docket Nos. 22-1 at 15; 23-1 at 17.

                                               Page 1 of 4
        Case 1:08-cv-00378 Document 75 Filed on 05/28/19 in TXSD Page 2 of 4




of Civil Procedure 71.1(d)(3)(B), the United States served Defendant ARISTEO TREVINO by

publication in June 2017 after unsuccessful attempts to locate or personally serve him.5 Since then,

the United States has discovered the following information about Defendant ARISTEO

TREVINO:

         4.      Defendant ARISTEO TREVINO was born to Isidoro Trevino and Rafaela G.

Trevino in 1926.6 Defendant ARISTEO TREVINO never married, but out of a previous romantic

relationship, had a daughter born in 1967: SAN JUANITA VILLARREAL (aka San Juanita

Trevino).7 Defendant ARISTEO TREVINO had no other children, nor raised other children as his

own.8

         5.      Defendant ARISTEO TREVINO died intestate May 21, 2015, after the United

States acquired the Border Fence Tracts.9 Defendant ARISTEO TREVINO was survived by his

daughter, SAN JUANITA VILLARREAL (hereafter “INTERESTED PARTY”).

        II.     REQUEST TO ADD INTERESTED PARTY AS PARTY DEFENDANT

         6.      The INTERESTED PARTY has or claims to have an interest in the Border Fence

Tracts because (1) her father, Defendant ARISTEO TREVINO had an interest in the Border Fence

Tracts at the time of takings; (2) Defendant ARISTEO TREVINO died intestate May 21, 2015;

and as a result, (3) the INTERESTED PARTY inherited his interest in the Border Fence Tracts.10

         7.      Under Federal Rule of Civil Procedure 71.1(c)(3), “…before any hearing on

compensation, the plaintiff must add as defendants all those person who have or claim an interest

and whose names have become known or can be found by a reasonable diligent search of the


5
  See Docket No. 63-2.
6
  Ex. A at 4, ¶ e; Ex. C.
7
  Ex. D at 1, ¶ 4, and attached Birth Cert.
8
  Id., ¶ 5; Ex. C.
9
   Ex. C; Ex. D at 2, ¶ 6.
10
   See Tex. Estates Code § 201.001(a), (b) (“If a person who dies intestate does not leave a spouse…[t]he person’s
   estate descends and passes to the person’s children and the children’s descendants.”).

                                                   Page 2 of 4
        Case 1:08-cv-00378 Document 75 Filed on 05/28/19 in TXSD Page 3 of 4




records…” Fed. R. Civ. P. 71.1(c)(3). Accordingly, the United States respectfully requests the

Court adds the INTERESTED PARTY as party defendant to the instant civil action.

 III.     REQUEST FOR INTERESTED PARTY TO SUBSTITUTE IN THE PLACE OF
                       DEFENDANT ARISTEO TREVINO

         8.     Assuming the INTERESTED PARTY is added as party defendant under Rule

71.1(c)(3), the United States further requests the Court substitute the INTERESTED PARTY in

the place of Defendant ARISTEO TREVINO.

         9.     Federal Rule of Civil Procedure Rule 71.1(g) provides that “[i]f a defendant dies,

becomes incompetent, or transfers an interest after being joined, the court may, on motion and

notice of hearing, order that the proper party be substituted.” Fed. R. Civ. P. 71.1(g). At the time

of Defendant ARISTEO TREVINO’s death, the INTERESTED PARTY was his sole heir.

Accordingly, the United States respectfully requests the Court order that the INTERESTED

PARTY is a proper party to substitute in the place of Defendant ARISTEO TREVINO.

                                            PRAYER

         The United States prays the Court grants the foregoing motion and pursuant to Federal

Rule of Civil Procedure 71.1(c)(3), adds SAN JUANITA VILLARREAL as party defendant.

Assuming the Court grants the foregoing motion, the United States further prays the Court

substitute SAN JUANITA VILLARREAL in the place of Defendant ARISTEO TREVINO.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas


                                              By:     s/Baltazar Salazar
                                                      Baltazar Salazar
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge


                                             Page 3 of 4
     Case 1:08-cv-00378 Document 75 Filed on 05/28/19 in TXSD Page 4 of 4




                                                    S.D. Tex. ID No. 3135288
                                                    Texas Bar No. 24106385

                                                    UNITED STATES ATTORNEY’S OFFICE
                                                    SOUTHERN DISTRICT OF TEXAS
                                                    1701 W. Business Hwy 83, Suite 600
                                                    McAllen, Texas 78501
                                                    Tel: (956) 992-9434
                                                    Fax: (956) 618-8016
                                                    E-mail: Baltazar.Salazar@usdoj.gov


                            CERTIFICATE OF CONFERENCE

       I hereby certify that on May 24, 2019, I met and conferred with SAN JUANITA

VILLARREAL, and she is unopposed and joins this motion.

                                                    s/Baltazar Salazar
                                                    Baltazar Salazar
                                                    Assistant United States Attorney


                               CERTIFICATE OF SERVICE

       I hereby certify that, on May 28, 2019, I mailed a true and correct copy of the foregoing

document via regular mail to all interested parties for whom the United States has contact

information.

                                                    s/Baltazar Salazar
                                                    Baltazar Salazar
                                                    Assistant United States Attorney




                                           Page 4 of 4
